        2:08-cr-20010-JES-JEH # 80   Page 1 of 3                                   E-FILED
                                                 Friday, 28 December, 2018 01:42:09 PM
                                                            Clerk, U.S. District Court, ILCD
                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA, ILLINOIS
                                                                    DEC 2 8 2018
JAMELLE CARRAWAY
              Defendant,


-vs-                                        Case No. 08-20010

UNITED STATES OF AMERICA,
              Plaintiff.




                     MOTION TO BE RESENTENCED UNDER

                  RETROACTIVE 2010 FAIR SENTENCING ACT




COMES NOW, Jamelle Carraway (hereinafter, Defendant) prose,

respectfully moves this Honorable Court to resentence Defendant

based upon the Fair Sentencing Act of 2010 (FSA)(Public Law

111-220; 124 Stat. 2372), being made retroactive on December 21,

2018. In support of the instant motion, the Defendant states as
follows:


         I.    PROCEDURAL AND FACTUAL BACKGROUND

       Defendant was charged with possession of 50 or more grams

of cocaine base with the intent to distribute. The Defendant

proceeded with a bench trial on January 7, 2009, and on June 1,

2009 this Court found the Defendant guilty of possession of 50

grams or more of cocaine base with intent to distribut it. Be-

cause of the Defendant's three prior convictions this Court



                                      1
          2:08-cr-20010-JES-JEH # 80   Page 2 of 3


was required to impose a life sentence under 21        u.s.c.   §841 (b)-
(1 )A).



           II.    MODIFIED STATUTORY PENALTIES UNDER FSA

      The Court sentenced Defendant to mandatory life on October

6, 2009. And during this time the law called for this sentence

if the drug quantity of cocaine base was 50 or more grams, and

if the person had at least two prior drug convictions. Within 10

months after Defendant was sentenced, the Fair Sentencing Act

(FSA) was signed into law. This new law raised the drug amount

for 21 U.S.C. §841 (b)(l)(A) to 280 grams of cocaine base. On

December 21, 2018 the FSA was made retroactive, and under this

law the Defendant is no longer subject to the mandatory life

sentence. The drug quantity in Defendant's case was less than

140 grams of cocaine base. The FSA now call§ for the Defendant to

have a mandatory 10 year sentence under 841 (b)(1)(B).


          III.    ALTERNATIVE/LIMITED RESENTENCING

     Based on the FSA raising the drug amount to 280 grams of

cocaine base, the Defendant has to be resentenced. Two of the

Defendant's prior convictions were for simple possession (case:

02-CR-3012501 and case: 04-CR-6612403), so neither of these

prior convictions can be used to activate the career offender

provision under the guidelines. The Defendant has turned his life

in a positive direction and has shown exceptional rehabilitation

over the years while incarcerated.          (Ex. A).

                                  CONCLUSION



                                        2
        2:08-cr-20010-JES-JEH # 80   Page 3 of 3


WHEREFORE, based on the aforementioned, Defendant prays this Honor-

able Court to resentence him to the lowest range possible under

the advisory sentencing guidelines. The Defendant deserves a

second chance to live in society and prays the Court to apply a
reasonable sentence.




Date:                 , 2o_jjf




                                      3
